Citation Nr: 0510790
Decision Date: 04/14/05	Archive Date: 06/28/05

Citation Nr: 0510791	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-18 670	)	DATE APR 14 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for laceration, right wrist/hand with residual scar and 
hypoesthesia involving forefinger and middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to February 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted service connection for scar of the right wrist 
and assigned a noncompensable evaluation, effective January 
17, 2002.


VACATUR

In an October 5, 2004, decision, the Board denied an 
evaluation in excess of 10 percent for laceration, right 
wrist/hand with residual scar and hypoesthesia involving 
forefinger and middle finger.  Within the decision, the Board 
accidentally put four pages from another veteran's decision 
and left out four pages of this veteran's decision.  Thus, 
the decision issued on that date was in error, and the Board 
must vacate it so that it may issue a new decision for this 
veteran with the correct pages.  The Board apologizes to the 
veteran for the error.

Accordingly, for the reasons stated above, the October 5, 
2004, Board decision, which denied an evaluation in excess of 
10 percent for laceration, right wrist/hand with residual 
scar and hypoesthesia involving forefinger and middle finger, 
is vacated.  


ORDER

The October 5, 2004, Board decision is vacated.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0427493
Decision Date: 10/05/04	Archive Date: 01/04/05

DOCKET NO. 02-18 670                        DATE OCT 05 2004

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for laceration, right wrist/hand with residual scar and hypoesthesia involving forefinger and middle finger.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO). The RO denied service connection for gouty arthritis as being secondary to medication taken for service-connected hypertension.

In June 2004, the veteran submitted additional evidence to the Board with a waiver of initial consideration by the RO. Thus, the Board may consider the additional evidence without remanding the claim to the RO.

FINDING OF FACT

There is a lack of competent evidence of a definitive diagnosis of active gouty arthritis.

CONCLUSION OF LAW

Gouty arthritis is not proximately due to or the result of medication taken for the service-connected hypertension.

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

In this case, VA's duties have been fulfilled to the extent possible. First, VA must notify the veteran of evidence and information necessary to substantiate the claim.

- 2 



38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Initially, the Board notes that the veteran's claim for an initial evaluation in excess of 10 percent for laceration, right wrist/hand with residual scar and hypoesthesia involving forefinger and middle finger is a "downstream issue" from the veteran's claim for service connection for residuals of a laceration to the right hand to include neurological deficits. For example, in January 2002, the veteran filed a claim for service connection for the laceration to this right hand. The RO issued a VCAA letter in March 2002, informing the veteran of the evidence necessary to substantiate the claim for service connection. In the May 2002 rating decision, the RO granted service connection for the residual scar on the hand, and the veteran appealed the noncompensable evaluation assigned. This is considered a "downstream" issue as the veteran raised a new issue (increased rating claim). In this type of circumstance, if the veteran has received a VCAA letter for the underlying claim, here, a claim for service connection, and the veteran raises a new issue (i.e., downstream issue) following the issuance of the rating decision, here, a claim for an increased rating, VA is not required to issue a new VCAA letter. VAOPGCPREC 8-2003 (Dec. 2003). Rather, 38 U.S.C.A. § 7105( d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. Id.

Therefore, the veteran was notified of the information necessary to substantiate his claim for an increased evaluation by means of the October 2002 statement of the case and the January 2003 and May 2004 supplemental statements of the case. The October 2002 statement of the case informed the veteran of the evidence necessary to establish a compensable evaluation for the scar on the veteran's right hand/wrist. In the January 2003 supplemental statement of the case, the RO informed the veteran that the criteria for evaluating. scars had changed and informed the veteran of the evidence necessary to establish a compensable evaluation for the scar on the right hand/wrist. It also informed the veteran that in order to warrant a 30 percent evaluation for the incomplete paralysis he has in his right hand, such paralysis would need to be moderate.

- 3 



Second, in the same notice as informing the veteran of the evidence necessary to substantiate the claim, VA must also inform the veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. In the March 2002 letter, the RO stated that it would make reasonable efforts to assist the veteran get the evidence necessary to substantiate his claim, such as medical records, employment records, or records from other federal agencies. The RO noted that the veteran must give enough information about the records so that VA could request them from the person or agency who had them. It further noted that it was still the veteran's responsibility to make sure that these records were received by VA. It told the veteran that if there were private medical records that he wanted to submit to VA, he could complete the enclosed authorization to allow VA to get them for him. It noted that he could submit those records himself.

Third, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003). Here, the RO obtained the veteran's service medical records. The veteran stated that he was going to submit private medical records, but those records have not been submitted. He has not indicated the existence of any additional records that would aid in substantiating the claim. Additionally, the RO had the veteran undergo VA examinations in connection with his claim.

The Board notes that the United States Court of Appeals for Veteran Claims (Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. This has happened in this case, as the VCAA letter was issued in March 2002, and the rating decision on appeal was issued in May 2002.

Additionally, in the Pelegrini decision, the Court also held, in part, that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:

- 4



substantiating the claim. Additionally, the RO had the veteran undergo VA examinations in connection with his claim.

The Board notes that the United States Court of Appeals for Veteran Claims (Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. This has happened in this case, as the VCAA letter was issued in March 2002, and the rating decision on appeal was issued in May 2002.

Additionally, in the Pelegrini decision, the Court also held, in part, that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that V A will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." This "fourth element" of the notice requirement comes from the language of38 C.F.R. § 3.159(b)(1).

In this case, although the March 2002 letter did not contain the exact wording of the "fourth element," the Board finds that the veteran was otherwise fully notified of the need to give to VA any evidence pertaining to his claim. Specifically, in the letter, the RO stated that the veteran could help with his claim by telling VA about any additional information or evidence that he wanted VA to try to get for him. The Board finds that this informed the veteran that if there was any additional evidence pertaining to his claim that he should either submit it or tell VA about it so that VA could get that evidence. Regardless, in an Office of General Counsel opinion, the General Counsel determined that the Court's holding that the statute and the regulation required VA to include the fourth element was obiter dictum and was not binding on VA. VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004). The General

- 5 



Counsel noted that section 5103(a) does not require VA to seek evidence from a claimant other than that identified by V A as necessary to substantiate the claim.

For the reasons stated above, the Board finds that the requirements of the VCAA have been met.

II. Decision

The service medical records show that the veteran sustained a laceration to his right hand in February 1953. The veteran stated he was on liberty with friends and had cut his hand on some glass. Physical examination revealed that the veteran had lacerated the transverse at the base of the right thenar eminence. The examiner noted the veteran had also lacerated the tip of the index finger. He stated the veteran had probable flexor tendon involvement of both the thumb and index finger because the veteran was unable to actively flex those digits and was unable to maintain them in a flexed position.

An entry the next day shows that the laceration was explored and that there had been a complete laceration of flexor pollicis longus, flexor digitorum sublimus and profundus to the index finger and partially to the middle finger. Also, there was a complete transection of the median nerve, and tendons to the thumb and index finger and the median nerve were repaired on that day with sutures. The veteran was seen five days later without complaints and no undue pain in the hand or arm. The examiner noted the veteran had no feeling in visible index finger. Feeling was present over ulnar distribution. Two weeks later, in March 1953, the veteran was reported to have flexor motion and hypesthesia over the median distribution. Later that month, marked improvement was noted in function, and sensation was normal. In April 1953, the examiner stated that it was believed that with continued physiotherapy full extension would be obtained. Three weeks of light duty was recommended.

The February 1954 report of medical examination showed that the examiner found no abnormalities.

- 6 



The veteran submitted a claim for compensation in January 2002. He did not indicate having received any treatment for his right hand since service. The veteran states that he has severely restricted movement of his hand in addition to nerve damage. He states that his scar is tender and painful and that it has adhered to the underlying tissue, which was why it is painful and tender to touch.

A December 2002 VA examination report shows that the examiner stated the veteran had mild hypesthesia in the distal forefinger of the right hand, but no motor deficit. There was no muscle atrophy and "all in all, he has a remarkable result following accidental laceration, which severed tendons of the flexor pollicis brevis, the flexor tendons of the sublimis and the profunda to the index finger." The examiner noted that he had been asked to comment on the neurological deficit, which he described as "so minimal that it is almost inconsequential." He stated the deficit was an alteration and diminution in light touch and positions sense in the right forefinger and the right middle finger. Regarding the scar, the examiner stated that it was shaped like a lazy crescent and was three centimeters in length and one to 1.5 millimeters in width. It had no abnormality characteristics, and the examiner described it as looking "perfect." The precise location of the scar was at the base of the palm extending across the vertical crease of the mid portion of the upper palm and lying two centimeters distal to the most distal volar crease. There was no pain in the scar and no hypersensitivity or discomfort. It was not adherent to underlying tissues. The scar's texture was "entirely normal." There had been no breakdown or ulceration in the scar, and it had no instability. The examiner stated it was not elevated or depressed and was "entirely superficial with no underlying adhesions." There was no inflammation, edema, or keloid. It had a normal color and was "quite flexible with no induration." There was no disfigurement.

The examiner stated that both forearms had the same measurement. The opponens function of the thumb assembly in both the left hand and the right was "entirely comparable and full and equal." Flexion of the forefinger in both hand was complete and equal. The first metacarpophalangeal joint was different between the two hands. The left flexed to 35 degrees, and the right was limited to 20 degrees, which the examiner stated was "not a disabling limitation." Extension of the first metacarpophalangeal joint was complete and full to zero on the left and limited by

- 7 



12 degrees on the right. The examiner stated that the thenar eminence had an "entirely normal, completely healthy appearing, and entirely functional muscle mass," which was one of the most major functions supplied by the median nerve, and which had been completely severed, but then healed to attain "normal function," which he labeled as "remarkable." The distal interphalangeal joint on each index finger flexed normally, "almost." The left flexed to 20 degrees and the right flexed to 18 degrees, which the examiner stated was "still quite functional." The distal interphalangeal of the left extended to 180 degrees and the right extended to 173 degrees. The sensory function was "mildly impaired" on the palmar surface of the thumb and index finger and the middle finger.

The examiner stated that the veteran felt pain sensation, but that it was dulled, which was only in the right palm and fingers. He noted the veteran also felt light touch and that he had expressed worry about feeling clumsy with his thumb, index finger, and middle finger. The examiner acknowledged that the veteran had a "definite disability" but that it was "very mild" in its functional impact. He entered the following impressions:

1. Status post accidental cut glass laceration at the base of the right thenar eminence, upper portion of the palm of the right hand, active duty 2/1953.
2. Status post severance of tendons, as described above, followed by complete repair of each.
3. Complete severance of the median nerve with repair and beautiful, almost totally complete, function at this time.
4. Flexion contractures in the distal interphalangeal joint of the right index finger and in the first right metacarpophalangeal joint, as described in the narrative. 
5. Over[]all the present status, now some 49-years plus a few months after a very major injury, is excellent.

An April 2004 VA examination report shows that the veteran reported that the contractures in his right hand were a problem because of stiffness and clumsiness.

- 8 



He stated he could not button his left shirtsleeve but had learned to use the left hand to do this. The veteran reported a loss of sensation on the thumb, the index finger, and the middle finger. The examiner stated there was clumsiness of the fingers and that the veteran could not really flex his thumb and the palm of his hands, but he could bend his index finger and his middle finger, but that they were constricted, at least 10 percent or more. The veteran reported the scar was tender when something pressed against it. The examiner described the scar as indented.

Neurological examination was normal except for the loss of sensation in the right thumb, index finger, and middle finger. There was some numbness in the palm of the right hand under the scars. The scar was described as being three inches long across the palm and a scar that was six inches long over the wrist. The scar on the wrist was "slightly depressed" and when the veteran flexed his hand, the scar would go in towards the tissues, which seemed to be attached to the tendon sheaths in the right wrist. The impression was that the veteran had an old laceration of the right hand with a cut across the wrist and surgical repair of the tendons in the wrist and the scar seemed to be depressed slightly and attached to the tendon sheaths. The other scar was described to be "free of any problem." The examiner stated the veteran had contractures of the fingers.

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003). Separate diagnostic codes identify the various disabilities. VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is contesting the disability evaluation that was assigned following the grant of service connection for laceration, right wrist/hand with residual scar and hypoesthesia involving forefinger and middle finger. This matter therefore is to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection. The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern,

- 9 



Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date). See Fenderson, 12 Vet. App. at 126-127. Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time. Id.

The veteran's disability is rated under Diagnostic Code 7805-8515, which involves consideration of the veteran's disability under both the criteria for evaluating scars and for evaluating diseases of the peripheral nerves.

The Board notes that the Schedule for Rating Disabilities for skin disorders changed in August 2002. When a law or regulation changes after a claim has been filed but before the administrative appeal process is concluded, VA must apply the regulatory version that is more favorable to the veteran. Therefore, the Board must evaluate the veteran's claim under both the former criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version is most favorable to his claim, if indeed one is more favorable than the other. The Board will lay out the former criteria and the amended criteria for the benefit of comparing the criteria.

Under the former criteria, a scar which was superficial, poorly nourished, with repeated ulceration would be assigned a 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2001). Under Diagnostic Code 7804, a scar which was manifested as superficial, tender, and painful on objective demonstration would be assigned a 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001). Under Diagnostic Code 7805, a scar would be rated on limitation of function of the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Under the amended criteria, a 10 percent evaluation is warranted for a scar which is superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2003). An unstable scar is one where, for any reason, there is frequent loss of covering of skin

- 10 



over the scar. Id. at Note 1. A superficial scar is one not associated with underlying soft tissue damage. Id. at Note 2. Under Diagnostic Code 7804, a scar which is manifested as superficial and painful on examination will be assigned a 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003). A superficial scar is one not associated with underlying soft tissue damage. Id. at Note 1. Under Diagnostic Code 7805, a scar will be rated on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2003).

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2003).

F or diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.

The veteran's major hand is his right hand and thus only those evaluations that pertain to the evaluations for the major hand will be reported below. Where there is complete paralysis of the median nerve with the major hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete arid defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances, a 70 percent evaluation is warranted. Id.

- 11 



Incomplete, severe paralysis warrants assignment of a 50 percent evaluation; incomplete, moderate paralysis warrants assignment of a 30 percent evaluation; and incomplete mild paralysis warrants assignment of a 10 percent evaluation. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of an initial evaluation in excess of 10 percent for laceration, right wrist/hand with residual scar and hypoesthesia involving forefinger and middle finger. The neurological deficit that the veteran has as a result of the laceration is no more than mild in degree. In the December 2002 VA examination report, the examiner stated that the veteran had no motor deficit and no muscle atrophy in the right hand. When describing the veteran's neurological deficit, he stated that it was "so minimal that it is almost inconsequential." Comparing the left hand to the right hand, the examiner found that function was essentially full and equal in both hands. The examiner acknowledged the veteran's severe injury in service, but stated that the veteran's laceration had healed to attain "normal function." Any functional impact was described as "very mild." In the April 2004 VA examination report, the examiner stated that neurological examination was normal except for the loss of sensation in the right thumb, index finger, and middle finger.

Such findings by both examiners are indicative of a disability that establishes no more than mild incomplete paralysis of the right median nerve. The veteran has sensory involvement and some weakness. Such symptoms do not approximate moderate incomplete paralysis. The veteran's right hand is not inclined to the ulnar side, the index and middle fingers are not more extended than normally. The evidence has shown that the veteran does not have atrophy in his right hand. The thumb is not in the plane of the hand (ape hand). Pronation is not incomplete or defective. The veteran does not have absence of flexion of either index finger nor feeble flexion of middle finger and is able to make a fist, but does have some grip

- 12



strength weakness, which the Board finds the 10 percent evaluation contemplates. Such evidence is no more than mild in degree.

Regarding the veteran's scar, the Board finds that the preponderance of the evidence is against a separate, compensable evaluation for the scar. In the December 2002 examination report, the examiner stated that the scar had no abnormality characteristics and described it as looking "perfect." There was no pain, hypersensitivity, or discomfort in the scar. The scar was not adherent to underlying tissues and the texture of the scar was "entirely normal." There was no ulceration, elevation, or depression. The examiner stated the scar was superficial without underlying adhesions. It was described as "quite flexible with no induration" and that there was no inflammation, edema, or keloid formation. In the April 2004 examination report, the examiner stated that the scar was slightly depressed and appeared to be attached to the tendon sheaths in the right wrist.

In considering both the former and amended criteria under Diagnostic Codes 7803, 7804, and 7805, the evidence shows that the scar does not meet the criteria for a compensable evaluation. For example, the scar is not poorly nourished with repeated ulceration, superfidal and unstable, tender and painful on objective demonstration, or that it limits the function of the hand/wrist to warrant a compensable evaluation. See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2003). The veteran's scar is superficial, but it is not also unstable. An unstable scar has frequent loss of covering of skin over the scar. That has not been shown. In the April 2004 examination report, the examiner stated that the scar "seemed" to be attached to the tendon sheaths. This could indicate that the scar was not superficial; however, the preponderance of the evidence is against a finding that the scar is not superficial. The thoroughness of the December 2002 examination, where the examiner found no abnormalities related to the scar, outweighs a finding that the scar "seemed" to be attached to the tendon sheaths. The veteran has reported that his scar is painful; however, no medical professional has stated that pain was objectively shown. In fact, in the December 2002 examination report, the examiner's description of the scar is that of one which had no abnormal characteristics whether considering the veteran's scar under the former or the

- 13 



amended criteria. Thus, the Board finds that the preponderance of the evidence is against a separate, compensable evaluation for the scar on the right hand/wrist.

The veteran is competent to report his symptoms, and the Board understands the veteran's assertions that he feels his service-connected disability is worse than the 10 percent evaluation contemplates. To the extent that he asserted he warranted more than the initial assignment of a noncompensable evaluation, he was correct, and the RO granted a 10 percent evaluation. However, to the extent that the veteran has asserted that he warrants a separate, compensable evaluation for the scar on the right hand/wrist, the medical findings do not support his contentions. Again, medical professionals have not reported findings regarding the scar which would warrant a compensable evaluation whether considering the former or the amended criteria. No medical professional has indicated that the scar causes functional impairment to the area affected. The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the veteran's statements, even if sworn, in support of a claim for monetary benefits. Accordingly, the veteran's laceration, right wrist/hand with residual scar and hypoesthesia involving forefinger and middle finger is no more than 10 percent disabling. To this extent, the preponderance of the evidence is against his claim, and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 55.

Accordingly, in view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of extraschedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is in order. The RO has addressed this issue in the January 2003 supplemental statement of the case. The Schedule for Rating Disabilities will be used for evaluating the degree of disabilities in claims for disability compensation. The provisions contained in the rating schedule will represent as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from disability. ld. In the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station

- 14



submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Id.

The Board emphasizes that the percentage ratings under the Schedule are representative of the average impairment in earning capacity resulting from diseases and injuries. Under 38 C.F.R. § 4.1 (2003), it states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's symptoms that warrant the 1 0 percent evaluation for laceration, right wrist/hand with residual scar and hypoesthesia involving forefinger and middle finger are clearly contemplated in the Schedule and that the veteran's service-connected disability is not exceptional nor unusual such as to preclude the use of the regular rating criteria. Referral in this instance is therefore not warranted because the evidence does not indicate that the service-connected arthralgias of multiple joints due to service-connected ulcerative colitis has rendered the veteran's disability picture unusual or exceptional, markedly interfered with employment, or required frequent inpatient care as to render impractical the application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified that it did not read the regulation as precluding the Board from affirming an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on its own. See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Accordingly, for the reasons stated above, the Board finds that consideration of38 C.F.R. § 3.321(b)(1) is not warranted in this case.

- 15 



ORDER

An initial evaluation in excess of 10 percent for laceration, right wrist/hand with residual scar and hypoesthesia involving forefinger and middle finger is denied.

JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

- 16 








